Opinion by
Mb. Justice Stebbett,
It is very evident from the clear and concise statement of facts in the opinion of the court below that the inhabitants of Duquesne village, numbering about four thousand and rapidly increasing, are greatly in need of a municipal government such as incorporation into a borough will afford them. It is also apparent from an examination of the record that there is no error, either in the decree of incorporation or in the proceedings leading thereto.
Two of the appellants, the Allegheny Bessemer Steel Co. and the Howard Plate Glass Co., severally own large pieces of land within the limits of the proposed borough, on which their respective plants are located; and each of them employs a *66large number of men, many of whom reside within same limits. The village is mainly the outgrowth of these and other manufacturing establishments therein. Between the proprietors of these establishments and the people of the village, there is a community of interest that calls for the establishment and maintenance of a local government adapted to their common necessities. The plants of these two appellants constitute a veiy important part of the village, and there appears to be no .good reason why their property should be excluded from the borough limits, and thus be relieved from contributing to the ■support of a much-needed local government. The natural boundaries of the proposed borough embrace the lands in question. -They are so located on the river front that they cannot be excluded without carving each of them out in such a way as to separate them entirely from the township to which they belong, and leave them without means of ingress and egress by land, except over the streets of the borough. Another result of their exclusion would be to deprive the borough of access to a large portion of the river front, much needed for purposes of commerce, drainage, etc.
The objection that the courses and distances of the boundary line along the river are not given “in words at length ” is without merit. After commencing “ at low-water line on the Monongahela river, at the dividing line of lands of the Duquesne tube works and the Hays estate,” each of the several courses and distances on the landward side are accurately given. The last of these is: “ South, fourteen degrees twenty-three minutes west, six hundred and seventy feet, to low-water mark ” on said river. Then the natural river boundary line, than which there can be none better, is given thus: “ And thence by low-water line, and down said river, ten thousand two hundred and thirty-one feet, to the place of beginning.” This description so fastens the river front of the borough to low-water line that no question can ever arise as to its boundary on the river; and that is just as it should be.
What has been said is also applicable, in the main, to the other appellants, Mrs. Oliver and Mr. Patterson. They seek, however, to have their respective lands excluded from the boundaries of the proposed borough under the Act of April 1, 1863, P. L. 200, which provides that whenever the boundaries *67fixed by petitioners for a borough “ shall embrace lands exclusively used for the purpose of farming, and not properly belonging to the town or village,” the court shall have power to so change the boundaries as to exclude such lands. It is not enough that the lands sought to be excluded should be used exclusively for the purpose of farming; it must also appear that they do not properly belong to' and constitute a part of the village. Both these conditions must concur, not only because the act so provides, but also for the obvious reason that lands within borough as well as city limits are often used for agricultural purposes exclusively, until they are in demand for building purposes, and sometimes long afterwards. While it appears that the lands in question, so far as they are utilized for any purpose, are used as farming lands, it does not appear that they do not properly belong to the village of Duquesne. On the contrary, the court, in view of the market value of the lands, and their immediate proximity to the closely built-up portions of the town, etc., properly concluded otherwise. These and other questions involved in the specifications of error have been so fully considered and satisfactorily disposed of in the opinion of the court below that further elaboration is unnecessary.
Decree affirmed, and appeal dismissed at the costs of appellants. C.